                                   Case 4:21-cv-03950-HSG Document 1-1 Filed 05/25/21 Page 1 of 5
                                                         Exhibit A to the Complaint
Location: San Jose, CA                                                                             IP Address: 99.149.254.38
Total Works Infringed: 41                                                                          ISP: AT&T U-verse
 Work      Hashes                                                               UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                           04-29-     Vixen          12-18-2020    01-04-2021   PA0002277038
           E4E39DB6AF30BC1DA628110D7A3CA6C4CB9B9895                             2021
           File Hash:                                                           08:11:22
           A1AAF0FFEFCD5CEDD4D56F3D0D890850F01475F4750EDC72DEA7894D1582FDDB
 2         Info Hash:                                                           02-07-     Tushy          09-20-2020    09-29-2020   PA0002258683
           FD865E2B8D5F117ED83F3FD07113371F03C62A0B                             2021
           File Hash:                                                           03:16:59
           E543D3637AE76F35F80302CD0B33D5CCC4ED8D94C159A539329B629B1FC2350E
 3         Info Hash:                                                           07-29-     Vixen          07-17-2020    08-11-2020   PA0002252259
           C422B5A51FDCCA3AF8EE933ACC0B4E7648B6A4BA                             2020
           File Hash:                                                           09:09:08
           CA496CE59F2203BD26ADBC196B8C3764225AFB30AD840E8F38CE84B92DDE8F83
 4         Info Hash:                                                           07-11-     Blacked        07-06-2020    07-20-2020   PA0002248962
           3EDEAC15127BDACFB1FC2C2B1CE331BD44085301                             2020       Raw
           File Hash:                                                           08:57:09
           1674E144EF320392B42794F61A74E5E1AE265BD64258D03D2839B179458F1FE1
 5         Info Hash:                                                           07-11-     Blacked        05-18-2020    06-08-2020   PA0002243644
           DDBE2846AB69C143466E5267B8D4DCA279CBA479                             2020       Raw
           File Hash:                                                           08:55:40
           52E1BBCBEF39A1B017A53C8FF88264EDC6CE945C2F96E4CC00CFE09B81C79CB6
 6         Info Hash:                                                           07-11-     Blacked        07-04-2020    07-20-2020   PA0002248966
           C695EDFA34BDA5089F0EC37C361E56A8C5CF5878                             2020
           File Hash:                                                           08:00:35
           DFB96246FAF43B88B6AA8D9ECE6BD4CF7DB5EFB3E416CA5A9C08219EDCA0C24B
 7         Info Hash:                                                           06-04-     Blacked        04-27-2018    05-24-2018   PA0002101367
           0BAEA36D03C153CF962E2B382C78DCC29D150452                             2020       Raw
           File Hash:                                                           23:57:01
           3DA5A5D8E73723CBFE58FF538CEA2C7BB814F53793E783D42A109B742A13970B
 8         Info Hash:                                                           06-04-     Blacked        10-24-2017    11-30-2017   PA0002098011
           683DC9862ED968CB69F33FDF3EC90FCDBFC90496                             2020       Raw
           File Hash:                                                           20:39:14
           2DFDD794A3246B61569A8DB7B3CDE814BBE5EE49A65D77DD8F822ACF408696C6
                               Case 4:21-cv-03950-HSG Document 1-1 Filed 05/25/21 Page 2 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         06-04-     Blacked   09-22-2018   11-01-2018   PA0002143419
       6A49A11B13EF590A40FF5301E0376A2FB277D641                           2020
       File Hash:                                                         20:09:53
       C3C755A26B625D3D20995FCF8C88BEC28BDEC365CF0333DFC275F3EF8D7B50A7
10     Info Hash:                                                         06-04-     Blacked   01-10-2018   01-15-2018   PA0002070942
       A431C96503B22EE18A5B1B4CDD3B9C8D90B76FC2                           2020
       File Hash:                                                         20:00:29
       0E10287CB4A4360E1ED994303254EBE86DC5EAA9C9B99DBC409534285017716D
11     Info Hash:                                                         04-26-     Blacked   10-22-2019   11-05-2019   PA0002210294
       B64795AC58268CD9C422E07C69CFE21BF5817B3A                           2020
       File Hash:                                                         11:58:49
       D635910093E18115308F865230E69E3C9BD78A158FE7F327A8E07D39DC5D7AED
12     Info Hash:                                                         04-26-     Blacked   03-21-2020   04-15-2020   PA0002246170
       0375A9CC6F696CF14E34696CAE9EF334733741E8                           2020
       File Hash:                                                         11:57:45
       1C99FE6D021C575065CC1B5D4E76375B08A2CA860933F776EC1CBDB22FBC1D2D
13     Info Hash:                                                         04-26-     Blacked   02-19-2020   03-18-2020   PA0002241617
       DB62E40C2955C3F1CA423B86FC0488F726C2335F                           2020
       File Hash:                                                         11:39:57
       5E77791CA69E8D411E98B26FAB96CF8505CC66AE74C42FD899695FD22BDB5A12
14     Info Hash:                                                         04-26-     Vixen     04-24-2020   05-05-2020   PA0002249029
       A61605FDFCCC1C092AF9BF525760FB6A5E5A3A5F                           2020
       File Hash:                                                         11:19:19
       4D534E8FD6788DE66AD5E05154C32022FA6B56B6CBD0089D6D8268E1C89D9687
15     Info Hash:                                                         04-26-     Vixen     04-17-2020   04-22-2020   PA0002237694
       8B3B424903BAA63F146C6587BBAEBD3103EBF169                           2020
       File Hash:                                                         11:13:11
       B8D4A521EF2779064D9E14FA353690E5381774D290E7483CECB8AE4A9C25647A
16     Info Hash:                                                         04-11-     Vixen     04-03-2020   04-17-2020   PA0002237302
       013FB4E2FE05A577E30A26645152DD345E96C188                           2020
       File Hash:                                                         09:02:05
       5EA853B95915065642C5BE28E33FA79850309D4241179FCD4851A98B19346A3B
17     Info Hash:                                                         01-28-     Vixen     01-24-2020   03-15-2020   PA0002240434
       3AFA5D1A4DDDF15739192F86AD64E4711A2F7A32                           2020
       File Hash:                                                         08:53:22
       AA1312A9C012D8F7A0E54B5B2003A8B4E45675E08691880B56BA0028918B8DE3
                               Case 4:21-cv-03950-HSG Document 1-1 Filed 05/25/21 Page 3 of 5

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
18     Info Hash:                                                         01-03-     Vixen   12-30-2019   01-27-2020   PA0002223956
       DA3174A0BF7AA394CD356B51DFB8205EDC6FF33D                           2020
       File Hash:                                                         12:09:53
       652B00B92CED3C924377EC2B40D6EFE3951787059FCE3F69167083B8E06109F4
19     Info Hash:                                                         12-27-     Vixen   12-20-2019   02-03-2020   PA0002225564
       785CB7DA9CA2BD968A654E2BDBF17DA3C3A91A0E                           2019
       File Hash:                                                         13:03:34
       D666BE6383430C00DF9DABEFE90B6DD9B63E1ED6AFE02BAA18493C72865DA559
20     Info Hash:                                                         12-27-     Vixen   12-15-2019   01-03-2020   PA0002233430
       A96CB64E937D16635099A291DF66872988DB3CE2                           2019
       File Hash:                                                         11:09:10
       3BB01A1A6A59951571A72103BFFA914318BAC4864A958428D15F5B935FB52768
21     Info Hash:                                                         12-10-     Vixen   12-05-2019   12-17-2019   PA0002217671
       98A758BDF55197FBF000B461F178493326ABBD65                           2019
       File Hash:                                                         05:49:35
       91C51869CC0FF0C5FAE0D87322CC8938151A4EA7BA7A8F379E6793DFAC6C2C4A
22     Info Hash:                                                         12-10-     Vixen   11-25-2019   12-09-2019   PA0002216264
       7DC5428D1EBD837307A66BC522B52C7F3CEE7870                           2019
       File Hash:                                                         05:35:42
       C455654BF7784E8149B6E0152E69AACE89147C51F998F8EF2E9AC934570FCC34
23     Info Hash:                                                         11-05-     Vixen   10-31-2019   11-15-2019   PA0002211917
       9129C8000A972FB605AA21176EC92A7B890979AB                           2019
       File Hash:                                                         08:45:36
       5DF83ACD7891971173F2A56E238AE8352571D5F4AF56F7B997E09FB7011F869D
24     Info Hash:                                                         11-05-     Vixen   10-26-2019   11-05-2019   PA0002227099
       219BC0BC67C63963FA0AA9EF310C09EC4BCE055A                           2019
       File Hash:                                                         08:24:52
       2E0E176FABD9043446C0F4168909C85A493935DCEB3D9CE7657651CC7664390F
25     Info Hash:                                                         09-29-     Vixen   09-26-2019   10-01-2019   PA0002217354
       B6F5BDCA722BCAC4EAB1561FCDE83A4AC08FFB8E                           2019
       File Hash:                                                         08:15:27
       5F012319ADF87B5C2017760F4724BC017094185E636CE8EC7E07A722713C1EF8
26     Info Hash:                                                         09-21-     Vixen   08-22-2019   09-17-2019   PA0002216215
       A323CE426DF8477D9E081137B6455177AD8A5250                           2019
       File Hash:                                                         08:08:38
       1AB2725B8ADE18D027E1DDFB402C129AC6926A2368BDB27144E697901F8EB646
                               Case 4:21-cv-03950-HSG Document 1-1 Filed 05/25/21 Page 4 of 5

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
27     Info Hash:                                                         07-25-     Vixen   07-23-2019   08-27-2019   PA0002213247
       976A6848B2267817A0FB23CCD8E05662E2C97B92                           2019
       File Hash:                                                         07:15:24
       780A4DC6FA4815FF3E7934B8A9F1CE896FC6FDCCE778B66B87DA85B70B73CBAF
28     Info Hash:                                                         07-20-     Vixen   07-18-2019   09-10-2019   PA0002199410
       FE706A0D53DE236096C6D3E561F68FD029D88C64                           2019
       File Hash:                                                         10:05:50
       381C875766CA311B44337738CE356883415E15515B861AF0B6E73AE565B27C62
29     Info Hash:                                                         07-17-     Vixen   07-13-2019   08-02-2019   PA0002192302
       119A6FA2D5848F4B7E5E89001A14EF5819EDD23A                           2019
       File Hash:                                                         08:36:59
       C381D6C9B178E0BAA8687E4D702D144D9CA50E4233E637060571F4FBFFB6F68A
30     Info Hash:                                                         06-29-     Vixen   06-28-2019   08-27-2019   PA0002213233
       476E3FCFB4524984E49DD1F39430AE41906240C2                           2019
       File Hash:                                                         07:53:14
       834F8CC547969E6D74E71C8E2618B5179EDD19A9D83856E87770170049640070
31     Info Hash:                                                         05-13-     Vixen   05-09-2019   06-03-2019   PA0002178768
       DB934D500CFF01F9DF582DB7E40B077E0FDC9D5D                           2019
       File Hash:                                                         07:44:25
       70C0FA50C1450992326298AB7F918A8A86FCC0C7686B6783048FD12520745CFA
32     Info Hash:                                                         05-11-     Tushy   04-01-2019   05-11-2019   PA0002173888
       FE65E2293597034E97608A04A0C571609F9D140A                           2019
       File Hash:                                                         06:23:01
       FB65933FAE6355CEF50DFE463AFCDA30643DAF106C13288A12A37DE4908CEE87
33     Info Hash:                                                         05-05-     Vixen   04-24-2019   06-03-2019   PA0002178769
       2299E03CACE635B89FD3491F200B9D4EA1D10008                           2019
       File Hash:                                                         20:38:03
       4B281D2DBA397D50FD59333F8A5D01FF21C057D816BB54713FAAA67BCC19A0D9
34     Info Hash:                                                         04-12-     Vixen   04-09-2019   04-29-2019   PA0002169963
       02639B130583FF6164422EB36273B3638580412C                           2019
       File Hash:                                                         07:22:08
       89C4BCCCAC1829C7CE5193CF12C17D6D0C17086E78CDA9B8870BB0B41BF73479
35     Info Hash:                                                         04-05-     Vixen   04-04-2019   04-29-2019   PA0002169968
       547F59918808C7DD20DEFBD841F4F140FDB0D2DD                           2019
       File Hash:                                                         03:05:02
       B5BB34C457E4594F2C2FEEF860DB4EDE3E3C0D710F987129C155729453639A62
                               Case 4:21-cv-03950-HSG Document 1-1 Filed 05/25/21 Page 5 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         04-02-     Vixen     03-30-2019   04-29-2019   PA0002169943
       6ECB1194D36700B5CC8EFEC1AA41EE0790BB29B8                           2019
       File Hash:                                                         07:47:02
       2855C90D2229F16AA81EC01DC0B0B5DDCAD203487C23B656036B4961B916C87E
37     Info Hash:                                                         04-02-     Blacked   12-31-2018   01-22-2019   PA0002147686
       D46E4EC192DC461B1D58EEC7C3A4CA42311F227F                           2019
       File Hash:                                                         07:43:23
       FFA0F87B25A8218FBB7A50B8246A2D2F89AEFC759ED11587CC77172395E229CF
38     Info Hash:                                                         02-26-     Tushy     07-25-2018   09-05-2018   PA0002134601
       E4DF9FCB76291459B1591678DF71BA4012554DCF                           2019
       File Hash:                                                         09:17:22
       E677124B41A987522334A653EAA666C88E5589991925F723C3675E9ABF2F4408
39     Info Hash:                                                         02-22-     Vixen     02-18-2019   03-11-2019   PA0002158598
       9801C0E719F4852DA34EC8042C622B8D0B2C288C                           2019
       File Hash:                                                         07:55:36
       9A114D1DF2DB1990188B06495129AFBBC0B60E88EFBD6C6FC800E8EB5A0A3CEA
40     Info Hash:                                                         02-15-     Vixen     02-13-2019   03-11-2019   PA0002158413
       9ADA8E7FF7310FD80C6DC5F9B23D3441603D226D                           2019
       File Hash:                                                         06:45:09
       9F97826C17C37B8DF6818693ED4F140ED51A3D1099AFB95AAE54DEE169C34515
41     Info Hash:                                                         12-30-     Vixen     12-25-2018   01-22-2019   PA0002147901
       84FEB874319728389ACFBDD9188FDBF6C57DA75C                           2018
       File Hash:                                                         21:56:47
       7A6B52B645BE0D832E6A225667034CB707762BD1CAE234FB660518649DF9ABC0
